Citation Nr: 1232906	
Decision Date: 09/24/12    Archive Date: 10/01/12

DOCKET NO.  07-24 322	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to service connection for a skin disorder, to include dermatophytosis.


REPRESENTATION

Appellant represented by:	Puerto Rico Public Advocate for Veterans Affairs


ATTORNEY FOR THE BOARD

C. R. dela Rosa


INTRODUCTION

The Veteran had active service from August 1974 to August 1976.

This matter is before the Board of Veterans' Appeals (Board) on appeal from a February 2007 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in San Juan, Puerto Rico, which denied service connection for the above-referenced claim.  

In December 2008 and June 2009, the Board remanded the case to the RO, via the Appeals Management Center (AMC), for further development and adjudicative action.  In Supplemental Statements of the Case (SSOC) dated in March 2009 and July 2010, the RO/AMC affirmed the determination previously entered.  The case was then returned to the Board for further appellate review.

In March 2011, the Veteran raised the issue of entitlement to service connection for left leg thrombophlebitis.  This matter has not yet been adjudicated by the Agency of Original Jurisdiction (AOJ), therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action. 

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Veteran asserts that he has a skin condition that is related to his military service.  According to the Veteran, he experienced a rash in his groin area in service, for which he was treated with a medicated soap and cream.  He reports that this skin disorder has recurred, intermittently, following separation and has spread to his arms and chest.  

The Veteran's service treatment records show that in November 1975 and January 1976 he was treated for a groin rash.  

VA medical records include an active problem list with diagnoses of dermatophytosis.  

In February 2009 the Veteran was accorded a compensation and pension (C&P) skin examination.  During the examination the Veteran reported that he developed a skin condition around his testicles while performing physical training on active duty.  The Veteran reported that he sought medical treatment with resolution but he had recurrent episodes ever since service.  He further reported that his skin condition has spread onto his arms and body.  The examiner found no evidence of a skin condition upon examination.  

Despite the fact that his dermatophytosis may have resolved, the fact remains that during the course of this appeal, the record reflects that he had diagnoses of dermatophytosis.  Significantly, with regard to claims of service connection, the current disability requirement is satisfied when a claimant has a disability at the time a claim for VA disability compensation is filed or during the pendency of that claim, even if the disability resolves prior to adjudication of the claim.  McLain v. Nicholson, 21 Vet. App. 319, 321 (2007).  In other words, the evidence must show either that the Veteran currently has the disability for which benefits are being claimed, or that he had that disability at some time during the pendency of the claim.  Here, although evidence of a current dermatophytosis was not found during the February 2009 VA examination, VA medical records dated during the course of the appeal, provide a current diagnosis of the claimed disability; hence, there is evidence of a "current" disability during the appeal period in question.  Thus, there is still a requirement that an opinion be rendered as to the most likely etiology of this disability.

Additionally, during the February 2009 VA examination, the Veteran testified that while treatment in service was given with resolution, he also reported that he has had recurrent episodes ever since service.  He further reported that his skin condition has spread onto his arms and body.  He reported intermittent break outs.  In other words, the Veteran's skin condition has periods of active flare-up.  See Ardison v. Brown, 6 Vet. App. 405 (1994); see also Bowers v. Derwinski, 2 Vet. App. 675 (1992) (finding that "it is the frequency and duration of the outbreaks and the appearance and virulence of them during the outbreaks that must be addressed.").  

During the claim period, VA treatment records indicate that he has been treated for a skin disease.  See January 2007 VA medical record-active problem list.  Thus, the Board requests an etiological opinion as to whether the skin disease found on current VA examination, or demonstrated during the current appellate period, is related to his period of active service, to include the rash for which he was treated in November 1975 and January 1976.    

Since the claims file is being returned recent VA treatment records, dating from August 10, 2009, should be obtained.  See Bell v. Derwinski, 2 Vet. App. 611 (1992).

Accordingly, the case is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC, for the following action: 

1.  The RO/AMC should obtain relevant VA medical records pertaining to the Veteran dating from August 10, 2009.  

2.  Following the foregoing, schedule the Veteran for a VA examination of the skin during a flare-up, to the extent possible.  The claims file must be made available to, and reviewed by, the examiner, and the examiner must note in his report that the claims file was reviewed.  All indicated tests must be performed, and all findings reported in detail.  The examiner should provide an opinion as to whether it is at least as likely as not (a probability of 50 percent or greater) that currently diagnosed disorders of the skin found upon examination, began in or are related to the Veteran's active duty military service.  In providing the opinion, the examiner should consider the Veteran's reports of rash in the groin area in service and continuity of symptoms after service.  

If no skin disease is found upon examination, the examiner should also provide an etiological opinion as to whether the skin disease, dermatophytosis, demonstrated during the current appellate period is related to his period of active service, to include, the rash for which he was treated in November 1975 and January 1976

A complete rationale for the opinion should be provided.  The claims folder should be forwarded to the examiner for review and the examiner should indicate in the report that the file was reviewed.

3.  Ensure that the information and opinion provided by the examiner satisfies the criteria above and, if not, return the report as insufficient.  Then readjudicate the Veteran's claim after ensuring that any other development deemed warranted is complete.  If the benefit sought remains denied, the Veteran and his representative should be furnished a supplemental statement of the case and afforded the opportunity to respond.  The case should then be returned to the Board for appellate review, if indicated.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).




_________________________________________________
S. S. TOTH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).



